
	
		I
		111th CONGRESS
		1st Session
		H. R. 2666
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Ms. Matsui (for
			 herself and Ms. Moore of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Federal Trade Commission to conduct a
		  rulemaking proceeding with respect to mortgage foreclosure rescue and loan
		  modification services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Foreclosure Rescue and Loan
			 Modification Services Fraud Prevention Act of
			 2009.
		2.FTC rulemaking
			 authority mortgage foreclosure rescue and loan modification services
			(a)Rulemaking
				(1)In
			 generalThe Federal Trade Commission shall conduct a rulemaking
			 proceeding, beginning no later than 90 days after the date of the enactment of
			 this Act, with respect to mortgage foreclosure rescue and loan modification
			 services, in accordance with section 553 of title 5, United States Code. The
			 rulemaking shall include the requirements set forth in paragraph (4)
			 below.
				(2)ExclusionA
			 rule described in paragraph (1) shall not apply to an entity that is not
			 subject to enforcement by the Commission under the Federal Trade Commission
			 Act.
				(3)Enforcement
					(A)ViolationsAny
			 violation of a rule prescribed under this subsection shall be treated as a
			 violation of a rule under section 18 of the Federal Trade Commission Act (15
			 U.S.C. 57a) regarding unfair or deceptive acts or practices.
					(B)Powers and manner
			 of enforcementThe Federal Trade Commission shall enforce any
			 rule prescribed under this subsection in the same manner, by the same means,
			 and with the same jurisdiction, powers, and duties as though all applicable
			 terms and provisions of the Federal Trade Commission Act were incorporated into
			 and made part of this section.
					(4)Rule
			 requirementsThe Federal Trade Commission shall include in the
			 rule prescribed under this subsection the following:
					(A)A requirement that
			 any mortgage foreclosure rescue or loan modification service provided to a
			 homeowner related to the foreclosure of residential real property contain a
			 written contract that contains clear and prominent disclosures regarding the
			 nature of the contract, the services to be provided and results to be achieved,
			 and the total amount and terms of compensation.
					(B)A requirement that
			 any contract referred to in subparagraph (A) contain a clearly and prominently
			 disclosed right for the homeowner to cancel within a set number of business
			 days as determined by the Federal Trade Commission with no penalty or
			 obligation.
					(C)A requirement that
			 prohibits or restricts mortgage foreclosure rescue and loan modification
			 services from requesting or receiving any funds until any such services have
			 been fully performed and results have been achieved and the services and
			 results have been documented to the consumer.
					(D)Other prohibitions
			 or restrictions on mortgage foreclosure rescue and loan modification services
			 that are unfair or deceptive acts or practices.
					(5)ExemptionThe
			 Commission shall have the authority to exempt entities from the requirements of
			 the rule that it issues to implement this Act, if it determines that the
			 inclusion of such entities in the rule is not necessary to prevent or deter
			 consumer injury.
				(6)No
			 preemptionNo rule prescribed under this subsection may be
			 construed as preempting any provision of the law of any State.
				(b)Enforcement by
			 state attorneys general
				(1)In
			 generalExcept as provided in paragraph (6), in any case in which
			 the attorney general of a State has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by the
			 engagement of any person in a practice that violates a rule prescribed under
			 subsection (a), the State, as parens patriae, may bring a civil action on
			 behalf of the residents of the State in an appropriate district court of the
			 United States or other court of competent jurisdiction to—
					(A)enjoin that
			 practice;
					(B)enforce compliance
			 with the rule;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
					(D)obtain penalties
			 provided for under subsection (a); and
					(E)obtain such other
			 relief as the court may consider to be appropriate.
					(2)Notice
					(A)Notice to
			 commissionThe State shall serve written notice to the Commission
			 of any civil action under paragraph (1) at least 60 days prior to initiating
			 such civil action.
					(B)Copy of
			 complaintThe notice served under subparagraph (A) shall include
			 a copy of the complaint to be filed to initiate such civil action, except that
			 if it is not feasible for the State to provide such prior notice, the State
			 shall provide notice immediately upon instituting such civil action.
					(3)Intervention by
			 FTCUpon receiving the notice required by paragraph (2), the
			 Commission may intervene in such civil action and upon intervening—
					(A)be heard on all
			 matters arising in such civil action;
					(B)remove the action
			 to the appropriate United States district court; and
					(C)file petitions for
			 appeal of a decision in such civil action.
					(4)Savings
			 clauseNo provision of this section shall be construed as—
					(A)preventing the
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of such State to conduct investigations or to
			 administer oaths or affirmations or to compel the attendance of witnesses or
			 the production of documentary and other evidence; or
					(B)prohibiting the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
					(5)Venue; service
			 of process; joinderIn a civil action brought under paragraph
			 (1)—
					(A)the venue shall be
			 a judicial district in which the defendant or a related party is found, is an
			 inhabitant, or transacts business, or wherever venue is proper under section
			 1391 of title 28, United States Code;
					(B)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
					(C)a person who
			 participated with the defendant or a related party in an alleged violation that
			 is being litigated in the civil action may be joined in the civil action
			 without regard to the residence of the person.
					(6)Preemptive
			 action by FTCWhenever a civil action or an administrative action
			 has been instituted by or on behalf of the Commission for violation of any rule
			 described under paragraph (1), no State may, during the pendency of such action
			 instituted by or on behalf of the Commission, institute a civil action under
			 paragraph (1) against any defendant named in the complaint in such action for
			 violation of any rule as alleged in such complaint.
				(7)Award of costs
			 and feesIf the attorney general of a State prevails in any civil
			 action under paragraph (1), the State may recover reasonable costs and attorney
			 fees from the defendant or a related party.
				
